NO. 07-00-0175-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                OCTOBER 23, 2001
                         ______________________________

                            HOXIE IMPLEMENT CO., INC,

                                                      Appellant

                                           v.

           JIM BAKER, INDIVIDUALLY AND D/B/A BAKER HARVESTING,

                                               Appellee
                       _________________________________

          FROM THE 84th DISTRICT COURT FOR HANSFORD COUNTY;

                  NO. 4281; HON. WILLIAM D. SMITH, PRESIDING
                       _______________________________

                      ON SECOND MOTION FOR REHEARING
                       _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

      Pending before the court is the second motion for rehearing filed by Jim Baker,

individually and d/b/a Baker Harvesting.    Several issues are asserted but only one

necessitates comment. It involves the proposition that we should not have ordered him to

pay interest on the amount due Hoxie Implement Company under the open account. This

is allegedly so because he had tendered payment of the amount due. We disagree.
        Generally, tendering to one’s creditor the amount owed bars the further accrual of

interest.    J.M. Hollis Const. Co. v. Paul Durham Co., 641 S.W.2d 354, 357 (Tex.

App.–Corpus Christi 1982, no writ); see Churchill v. Russey, 692 S.W.2d 596, 598 (Tex.

App.–Fort Worth 1985, no writ) (stating that the tender of both principal and accrued

interest stopped the accrual of further interest).               However, tendering a part of the debt

does not. J.M. Hollis Const. Co. v. Paul Durham Co., 641 S.W.2d at 358.

         Here, Baker tendered payment of the open account approximately 14 months after

the debt became due payable. Furthermore, the amount of his cashier’s check reflected

solely the outstanding principal. It did not include the interest which Hoxie was entitled to

recover by statute. TEX . FIN . CODE ANN . §302.002 (Vernon Supp. 2001) (permitting a

creditor to charge and receive from the obligor legal interest at the rate of six percent per

annum when a rate has not been agreed upon by the parties). Consequently, the check

encompassed only a partial payment of the debt, which payment was ineffective to bar

further accrual of interest.1

         Accordingly, we overrule Baker’s second motion for rehearing.



                                                                                Brian Quinn
                                                                                  Justice


Publish


        1
          To the exten t that Johnso n-W alk er Mov. & Storage, Inc. v. Lane Container Co., 548 S.W .2d 500
(Tex. Civ. App. Eastland 1977, writ ref’d n.r.e.) suggests that the debtor need only tender the principal due,
we do not find it controlling for several reasons. First, in Johnson, the creditor accepted the tender of the
principal; here, Hoxie did not beca use it failed to include interes t. Second, irrespective of h ow the interest is
categorized, eo nomine or otherwise, it remains a sum to which the creditor is entitled and which the debtor
must pay if demanded by the creditor. So, refusing to pay legitimately accrued interest cannot logically be
considered fu ll paym ent of the debt, a s contem plated by J. M . Hollis and Churchill.

                                                         2